 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDpayment, less the tax withholdingrequired by applicablelaw:W. Baldridge$21.94E. Brown622.79J.Buchowski584.82K. Buhl335.81M. Clark142.05E. Diaz445.66J. Fuqua257.25B. Grimmett275.33D. Holcomb463.38J.Hunley137.95H. Johnson661.04L. Johnson22.46M. Misiak1,049.85M. Myricks46.54F. Patrick276.07M. Phillips494.82C. Porter76.78L. Rutherford23.66K. Varo998.87F.Wollenbecker604.00RECOMMENDED ORDERIt is recommended that the Board adopt the foregoingfindings and conclusions.American Bosch Arma Corporation(Missis-sippi Division)andIndependent Tool andDieMakers of Columbus, Mississippi,Petitioner.Case 26-RC-2563.March 28,1967DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERS BROWN,JENKINS, AND ZAGORIAOn March 17,1966,theRegionalDirector forRegion 26 issued a Decision and Direction ofElection in the above-entitled proceeding,findingthatEmployer'stoolroom department employeesconstitute an appropriate unitwhichmay be servedfrom the established production and maintenanceunit.Thereafter,in accordance withSection 102.67of the National Labor Relations Board Rules andRegulations,Series 8, as amended,the Employerand the Intervenor,Local794, International UnionofElectrical,RadioandMachineWorkers,AFL-CIO,filed timely request-sfor review of theRegional Director's Decision on the grounds that thedecisionwas clearly erroneous with respect tosubstantial factual issues and that there werecompelling reasons for reconsideration of animportant Board policy involved inthe case. TheBoard, by telegraphic order datedApril 11, 1966,IThe Petitioner and the Employer have requested oralargument. These requests are hereby denied as the record andbriefs adequately present theissuesand positions of the parties.granted the requests for review and stayed theelection.The Board has considered the entire record in thiscasewith respect to the Regional Director'sdetermination under review and the positions of theparties set forth in their briefs,' and makes thefollowing findings:The Employer manufactures electric motors at itsplant in Columbus, Mississippi, where it employsapproximately900employees.In1954theIntervenorwascertifiedasthebargainingrepresentativeofaunitofproductionandmaintenance employees at this plant. The last of thesuccessive collective-bargaining contracts coveringthis unit expired on February 28, 1966.Petitioner seeks to sever from the production andmaintenance unit 23 toolroom employees classifiedas tool-and-die makers, and tool and cutter grinders.In directing a severance election, the RegionalDirector found, contrary to the position of theEmployer and Intervenor, that the toolroomemployees constituted a separately identifiablegroup of skilled craftsmen and that the Petitioner isalabororganizationwhichqualifiesasa"traditional" representative of the craft involved. Insoholding,theRegionalDirectorrejectedcontentions of the Employer and Intervenor that thePetitioner is not a "true craft union"; the employeesrequested do not constitute a separate craft group;and their severance would be detrimental to theinterests of employees in related crafts who havecomparable skills and to the integrated nature of theEmployer's overall operation.After reexamining its craft severance policies inthe recentMallinckrodt2decision, the Board statedthat it would no longer limit the scope of inquiry towhether the employees for whom severance isrequested are true craftsmen and whether the unionseeking to represent them qualifies as a traditionalrepresentative. Instead, the Board indicated it wouldbase its determination upon a balancing of thevarious interests affected, weighing all relevantfactors in each case before it.The toolroom employees were requested to makeand repair tools, dies, jigs, and fixtures for use in theproduction operation under the supervision of thetoolroom foreman. They perform similar functions inconnection with research and development work inthe laboratory at which time they work with and takeinstructions from engineering personnel. All tool anddie work requiring welding or plating must be takento those areas of the plant where such equipment islocated. Toolroom employees also set, adjust, andrepair dies and fixtures on the production floor, andregularlyworkalongsideproductionandmaintenanceworkers"troubleshooting"faultyzMallinckrodt Chemical Works, UraniumDivision,162 NLRB387.163 NLRB No. 80 JEWELL SMOKELESSCOAL CORPORATIONequipment and machinery in the production area.The Employer has no formal apprenticeshipprogram. The record establishes that the line ofprogression to tool-and-diemaker has been bypromotion through machinist and tool and cuttergrinder, and 6 of the 23 toolroom employees formerlywere production employees.While the parties agree that toolroom workrequires specific skills and that the incumbentemployees possess those skills, other employees inrelated crafts possess and exercise comparableskills in such classifications as tool and purchaseinspectors, test equipment mechanics, maintenancemechanics, and machinists working in engineering.All skilled employees work in close proximity withotheremployees, sharing the same facilities,working the same hours under similar workingconditions, and enjoying the same benefits. None ofthe skilled employees at the plant are represented inseparate craft units.As noted above, collective bargaining in theplantwide unit has demonstrated its workability byproducing relatively stable labor relations for some12 years. Further, the record indicates that thisbargaininghasbeen so oriented as to giverecognition to such special interests and differingproblems as craft employees may have. In those vastareas where toolroom employees share a substantialcommunity of interests with other employees in theexistingbargainingunit, they are covered bycommon provisions. On the other hand, the seniorityand bumping rights of skilled employees aregoverned by special provisions in the contractbetween the Intervenor and the Employer.Moreover, representatives of toolroom employeeshave served on the negotiating committee of theIntervenor,andtoolroomemployeeshaveparticipated in formulating contract demands.Itappears that the formation of the Petitionerarose as a result of an intraunion dispute. In July1965 a group of dissidents decided to resign from theIntervenorand seek separate representation.Toolroom employees as well as general maintenanceemployees and machinists were invited to join in thiseffort.Only in December 1965, upon the advice ofcounsel to give the appearance of specializedrepresentation so as to qualify for craft severance,was participation restricted to toolroom employees.Petitioner has neither a constitution nor bylaws,lacksformalorganization,andhasneverrepresented any employees for collective-bargainingpurposes. Although this does not detract from itsstatus as a labor organization within the meaning ofSection 2(5) of the National Labor Relations Act, asamended, it lends no support to Petitioner's claim toqualify as a "traditional" craft representative. Thus,aside from its own assertion as to its intent andpurpose in support of the instant petition, there is noevidence to establish that Petitioner is particularlyqualified to deal with the special problems of651craftsmen, a factor which we consider material,though not alone determinative.We view the functional interrelationship oftoolroom employees with other phases of theEmployer'sproduction operation, the frequentcontactandcommon interests sharedwithproduction employees as well as with other skilledemployees, the 12-year history of successfulbargaining on the broader basis which allowedflexibility to accomodate any special craft needs,and the questionable qualifications of the Petitioneras a specialist in craft representation, as compellingconsiderations for continuing the current bargainingpattern. Therefore, we conclude that it would not beappropriate to permit severance of toolroomemployees from the existing production andmaintenance unit. Accordingly, we shall dismiss thepetition.3ORDERIt is hereby ordered that the petition herein be,and it hereby is, dismissed.3Holmberg,Inc,162 NLRB 407Jewell Smokeless Coal CorporationandKyleReed, an Individual.Case 5-CA-3504.March 28,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn November 18, 1966, Trial Examiner A. BruceHunt issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the Respondent's exceptionsand brief, and the entire record in this case, andhereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.163 NLRB No. 82